 

EXHIBIT 10.1

 

 

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF SHARE EXCHANGE

 

THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF SHARE EXCHANGE (this
“Agreement”) is dated as of November 11, 2011, and is by and among daifuWaste
Management Holding Limited, an exempted company incorporated with limited
liability in the Cayman Islands (“Daifu”), and the undersigned ordinary
shareholders of Daifu (the “Daifu Shareholders”), Rotoblock Corporation, a
Nevada corporation (the “Company”) and Chien Chih Liu (the “Company
Shareholder”). Daifu is a party to this Agreement solely to make representations
and warranties as set forth herein.

 

R E C I T A L S

 

WHEREAS, Daifu, the Daifu Shareholders, the Company and the Company Shareholder
entered into an Agreement and Plan of Share Exchange dated as of May 10, 2011
(the “Original Agreement”) and the parties thereto desire to enter into this
Agreement to amend and restate the Original Agreement in its entirety;

 

WHEREAS, the Daifu Shareholders own, collectively, 100% of the issued and
outstanding capital stock of Daifu (the “Daifu Shares”), and the Daifu
Shareholders desire to exchange their respective portions of the Daifu Shares
for Company Shares (as hereinafter defined) pursuant to the terms and conditions
of this Agreement;

 

WHEREAS, the Company is a corporation whose shares are registered under Section
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
and the Company does not have any significant assets or operations, other than
its shares in Rotoblock, Inc., a privately-held Canadian corporation, which
holds shares in Samyang Optics Co., Ltd., a South Korean corporation;

 

WHEREAS, the Board of Directors of the Company has adopted resolutions approving
the Company’s acquisition of the Daifu Shares in exchange for the issuance of
the Company Shares (as hereinafter defined) upon the terms and conditions
hereinafter set forth in this Agreement (the “Exchange”);

 

WHEREAS, all outstanding warrants (the “RB Warrants”) of the Company, which
entitle the holders thereof (the “RB Warrantholders”) to purchase in the
aggregate 9,291,260 shares of common stock of the Company, shall be left intact
and shall remain outstanding after the Exchange; and

 

WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Exchange shall qualify as a tax-free transaction under the
Code.

 



1

 

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:

 

I. THE EXCHANGE

 

1.01 Exchange. Upon the terms and subject to the conditions of this Agreement,
the Daifu Shareholders shall sell, convey, assign, transfer to the Company the
Daifu Shares, and as consideration therefore, the Company will issue to the
Daifu Shareholders stock certificates representing 73,801,525 shares (the
“Company Shares”) of common stock, par value $0.001 per share (the “Common
Stock”), equal to 83.1% of the issued and outstanding shares of Common Stock and
Common Stock equivalents (including the shares underlying the RB Warrants) as of
the Closing Date to each Daifu Shareholder in the amounts as set forth on the
signature pages hereto. As a result of the Exchange, Daifu will become a wholly
owned subsidiary of the Company. For U.S. federal income tax purposes, it is
intended that the Exchange shall qualify as a tax-free transaction under Section
368(a)(1)(B) and/or Section 351 of the Code.

 

1.02. Closing. Subject to the satisfaction or wavier of all of the conditions
set forth in Sections 6.01 and 6.02, the Closing of the Exchange (the “Closing”)
shall take place on or before November 30, 2011 at the corporate offices of the
Company or at such other date and/or such other place as the parties may
designate. Such date is referred to herein as the “Closing Date.”

 

1.03. Deliveries. At the Closing, the following shall occur:

 

1.03(a). The Company shall issue the 73,801,525 shares of Common Stock to the
Daifu Shareholders and deliver such stock certificates to the Daifu Shareholders
or their legal representative.

 

1.03(b). The Company shall deliver or cause to be delivered to Daifu
Shareholders the following: (i) a copy of resolutions duly adopted by the Board
of Directors of the Company authorizing and approving the Exchange and the
execution, delivery and performance of this Agreement; (ii) a certificate of
good standing for the Company from the State of Nevada; (iii) board resolutions
electing certain individuals to the positions with the Company as specified by
the Daifu Shareholders on Schedule I annexed hereto (to the extent not already
serving in such capacities); (iv) all corporate records, agreements, seals and
any other information reasonably requested by Daifu’s representatives with
respect to the Company; and (v) such other documents as Daifu and/or the Daifu
Shareholders may reasonably request in connection with the transactions
contemplated hereby.

 

1.03(c). Daifu and/or the Daifu Shareholders shall deliver or cause to be
delivered to the Company the following: (i) the Daifu Shares together with a
bought and sold note in favor of the Company and (ii) such other documents as
the Company may reasonably request in connection with the transactions
contemplated hereby.

 

II.REPRESENTATIONS AND WARRANTIES OF DAIFU

 

Daifu represents and warrants to the Company, subject to the disclosures
contained in the relevant Schedules (the “Daifu Schedules”) attached hereto, as
follows as of the date of this Agreement and as of the Closing:

 

2.01. Organization; Corporate Matters.

 

2.01(a). Daifu is a company duly organized, validly existing and in good
standing under the laws of the Cayman Islands. Daifu has the corporate power and
authority to carry on its business as presently conducted; and is licensed or
qualified to do business in all jurisdictions in which the character of its
properties or nature of its business requires it to be so licensed or qualified,
other than such jurisdictions where the failure to be so qualified would not
have a material adverse effect on its financial condition, results of operations
or business.

 



2

 

 

2.01(b). The copies of the corporate documents of Daifu, which have been made
available to the Company prior to the Closing, are complete and correct copies
as amended and in effect on the date hereof.

 

2.01(c). The books and records of Daifu, all of which have been made available
to the Company prior to the Closing, are complete and correct in all material
respects.

 

2.02. Capitalization.

 

2.02(a). The authorized capital stock of Daifu consists of ordinary shares and
preferred shares that are 100% owned by the Daifu Shareholders. All of the
issued and outstanding shares of Daifu are duly authorized, validly issued,
fully paid and nonassessable.



2.02(b). Except as disclosed in Daifu’s Articles of Association with respect to
its preferred shares, there are no pre-emptive or other rights, options,
warrants, subscription rights, conversion rights, stock appreciation rights,
redemption rights, or other agreements, arrangements or commitments to issue or
sell any shares of Daifu capital stock.

 

2.03. Authority. Daifu has full power and authority to enter into this Agreement
and to carry out its obligations hereunder. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized and approved by the Board of Directors of Daifu, and no other
corporate proceedings on the part Daifu are necessary to authorize this
Agreement and the transactions contemplated hereby in accordance with the terms
hereof. This Agreement has been duly and validly executed and delivered by Daifu
and constitutes a valid and binding agreement.

 

2.04. Subsidiaries and Investments. Daifu owns all of the issued and outstanding
shares of capital stock of the entities contained on Section 2.04 of the Daifu
Schedules. Daifu does not own any capital stock or have any interest in any
corporation, partnership or other form of business organization, except as
described in this Section 2.04 or in Section 2.04 of the Daifu Schedules.

 

2.05. Financial Statements. The financial statements of Daifu and its subsidiary
operations (the “Daifu Financial Statements”), which have been made available to
the Company prior to the Closing, fairly and accurately present the financial
position and results of operations, on a consistent basis, as of the dates
thereof and for the periods then ended (subject, in the case of unaudited
statements, to normal and recurring year-end audit adjustments which were and
are not expected to have Material Adverse Effect on Daifu , as defined in
Section 4.01(a) below).

 

2.06 Absence of Material Changes. Since July 31, 2011, there has not been any
material adverse change in the condition (financial or otherwise) of the
properties, assets, liabilities or business of Daifu or its subsidiaries, except
changes in the ordinary course of business, which, individually and in the
aggregate, have not been materially adverse.

 

2.07. Litigation. To the best knowledge of Daifu, (a) neither Daifu nor any of
its subsidiaries is subject to any judgment, order, decree or stipulation of any
court or quasijudicial or administrative agency of any jurisdiction, domestic or
foreign, and (b) there is no litigation, proceeding or investigation pending or
threatened against Daifu or any of its subsidiaries affecting any of its
respective properties or assets, or against any officer, director or shareholder
of Daifu, that might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, affairs or condition of
Daifu or its properties or assets, or that might call into question the validity
of this Agreement, or any action taken or to be taken pursuant hereto.

 

2.08. Disclosure. To the best knowledge of Daifu, neither this Agreement, the
Daifu Financial Statements nor any other agreement, document, or certificate
furnished to the Company by or on behalf of Daifu in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not false or misleading.

 

3

 



 

2.09. PRC Matters. (i) Daifu conducts substantially all of its operations and
generates substantially all of its revenue through Puhua Kangjian Environment
Technology (Shenzhen) Limited (the “PRC Subsidiary”). The PRC Subsidiary has
been duly established, is validly existing as a company in good standing under
the laws of the PRC, has the corporate power and authority to own, lease and
operate its property and to conduct its business and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing is not reasonably likely to result in a Material Adverse Effect on
Daifu. The PRC Subsidiary has applied for and obtained all requisite business
licenses, clearances and permits required under PRC laws and regulations as
necessary for the conduct of its businesses, and the PRC Subsidiary has complied
in all material respects with all PRC laws and regulations in connection with
foreign exchange, including without limitation, carrying out all relevant
filings, registrations and applications for relevant permits with the PRC State
Administration of Foreign Exchange and any other relevant authorities, and all
such permits are in full force and effect, in each case except where the failure
to hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect on Daifu. The registered capital of the PRC Subsidiary
has been fully paid up in accordance with the schedule of payment stipulated in
its respective articles of association, approval document, certificate of
approval and legal person business license (hereinafter referred to as the
“Establishment Documents”) and in compliance with PRC laws and regulations, and
there is no outstanding capital contribution commitment for the PRC Subsidiary.
The Establishment Documents of the PRC Subsidiary have been duly approved in
accordance with the laws of the PRC and are valid and enforceable. The business
scope specified in the Establishment Documents of the PRC Subsidiary complies
with the requirements of all relevant PRC laws and regulations. The outstanding
equity interests of the PRC Subsidiary are owned of record by Daifu or a wholly
owned subsidiary, except for such specific entities or individuals identified as
the registered holders thereof in the Daifu Schedules.

(ii) Daifu has taken all necessary steps to comply with, and has used its
commercially reasonable best efforts to ensure compliance by all of its direct
or indirect shareholders and option holders who are PRC residents with, any
applicable rules and regulations of the PRC State Administration of Foreign
Exchange of the PRC. Daifu has used its commercially reasonable best efforts to
ensure compliance by each of its shareholders, option holders, directors,
officers and employees that is, or is directly or indirectly owned or controlled
by, a PRC resident or citizen with any applicable rules and regulations of the
relevant PRC government agencies (including but not limited to the PRC Ministry
of Commerce, the PRC National Development and Reform Commission and the PRC
State Administration of Foreign Exchange) relating to overseas investment by PRC
residents and citizens.

(iii) Daifu is aware of, and has been advised as to, the content of the Rules on
Mergers and Acquisitions of Domestic Enterprises by Foreign Investors jointly
promulgated on August 8, 2006, as revised on June 22, 2009, by the PRC Ministry
of Commerce, the PRC State Assets Supervision and Administration Commission, the
PRC State Administration of Taxation, the PRC State Administration of Industry
and Commerce, the China Securities Regulatory Commission (“CSRC”) and the PRC
State Administration of Foreign Exchange of the PRC, in particular the relevant
provisions thereof that purport to require offshore special purpose vehicles
controlled directly or indirectly by PRC-incorporated companies or PRC residents
and established for the purpose of obtaining a stock exchange listing outside of
the PRC to obtain the approval of the CSRC prior to the listing and trading of
their securities on any stock exchange located outside of the PRC.

III. REPRESENTATIONS AND WARRANTIES OF THE DAIFU SHAREHOLDERS

 

Each of the Daifu Shareholders, severally and not jointly, hereby represents and
warrants to the Company as follows as of the date of this Agreement and as of
the Closing:

 

3.01. Ownership of the Daifu Shares. The Daifu Shareholders own, beneficially
and of record, good and marketable title to the Daifu Shares, free and clear of
all security interests, liens, adverse claims, encumbrances, equities, proxies,
options or shareholders' agreements. At the Closing, the Daifu Shareholders will
convey to the Company good and marketable title to the Daifu Shares, free and
clear of any security interests, liens, adverse claims, encumbrances, equities,
proxies, options, shareholders' agreements or restrictions.

 

3.02. Authority. This Agreement has been duly and validly executed and delivered
by the Daifu Shareholders and constitutes a valid and binding agreement,
enforceable against the Daifu Shareholders in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

4

 



 

3.03. Restricted Securities. The Daifu Shareholders acknowledges that the
Company Shares will not be registered pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or any applicable state securities laws, that
the Company Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Company Shares cannot be sold or otherwise disposed of without registration
under the Securities Act or an exemption therefrom. In this regard, such Daifu
Shareholder is familiar with Rule 144 promulgated under the Securities Act, as
currently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

3.04. Accredited Investor; Non-US Person. Each Daifu Shareholder is a “non-US
Person” as that term is defined in Regulation S promulgated under the Securities
Act. Each Daifu Shareholder is able to bear the economic risk of acquiring the
Company Shares pursuant to the terms of this Agreement, including a complete
loss of such Daifu Shareholder’s investment in the Company Shares. Each Daifu
Shareholder is acquiring the Company Shares for his, her or its own account, and
not with a view toward resale or distribution thereof.

 

3.05. Legend. Such Daifu Shareholder acknowledges that the certificate(s)
representing such Daifu Shareholder’s pro rata portion of the Company Shares
shall each prominently set forth on the face or back thereof a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY SHAREHOLDER

 

The Company and the Company Shareholder hereby severally and jointly represent
and warrant to Daifu, subject to the disclosures contained in the relevant
Schedules (the “Company Schedules”) attached hereto, as follows, as of the date
of this Agreement and as of the Closing:

 

4.01. Organization; Corporate Matters.

 

4.01(a). Each of the Company and its subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each of the Company and its subsidiaries has the
corporate power and authority to carry on its business as presently conducted;
and is licensed or qualified to do business in all jurisdictions in which the
character of its properties or nature of its business requires it to be so
licensed or qualified, other than such jurisdictions where the failure to be so
qualified would not have a Material Adverse Effect on the Company. As used in
this Agreement, “Material Adverse Effect” means, when used with respect to the
Company or Daifu, as the case may be, any event, occurrence, fact,condition,
change or effect, which, individually or in the aggregate, would reasonably be
expected to be materially adverse to the business, operations, properties,
assets, condition (financial or otherwise), or operating results of the Company
and its subsidiaries or Daifu and its subsidiaries, as the case may be, in each
case taken as a whole, or materially impair the ability of the Company or the
Company Shareholder , on the one hand, or Daifu or the Daifu Shareholders, on
the other hand, to perform their respective obligations under this Agreement,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.

 



5

 

 

4.01(b). The copies of the Articles of Incorporation and the Bylaws of the
Company and its subsidiaries, which have been made available to Daifu prior to
the Closing, are complete and correct copies as amended and in effect on the
date hereof. Neither the Company nor any of its subsidiaries is in default under
or in violation of any provision of its Articles of Incorporation or Bylaws or
other organizational documents in any material respect.



4.01(c). The books and records of the Company and its subsidiaries, all of which
have been made available to Daifu prior to the Closing, are complete and correct
in all material respects. The records of meetings of the shareholders and Board
of Directors of the Company are complete and correct in all material respects.
The stock records of the Company and the shareholder and RB Warrantholder lists
of the Company that the Company has previously furnished to Daifu are complete
and correct in all material respects and accurately reflect the record ownership
and the beneficial ownership of all the outstanding shares of the Company's
capital stock and any other outstanding securities, including the RB Warrants,
issued by the Company.

 

4.01(d). The Company is not in any default or in violation of any restriction,
lien, encumbrance, indenture, contract, lease, sublease, loan agreement, note or
other obligation or liability by which it is bound or to which any of its assets
is subject.

 

4.02. Capitalization.

 

4.02(a). The authorized capital stock of the Company consists of 200,000,000
shares of Common Stock and 50,000,000 shares of preferred stock, of which
5,706,975 shares of Common Stock are issued and outstanding. When issued, the
Company Shares  will be duly authorized, validly issued, fully paid and
nonassessable.



4.02(b). All of the issued and outstanding shares of Common Stock of the Company
immediately prior to the Exchange are duly authorized, validly issued, fully
paid and non-assessable and free of any liens or encumbrances other than any
liens or encumbrances created by or imposed upon the holders thereof, and are
not subject to preemptive right or rights of first refusal created by statute,
the Articles of Incorporation, as amended or any agreements to which the Company
is a party or by which it is bound. As of the date of this Agreement, except for
the RB Warrants, there are no outstanding or authorized options, warrants,
calls, conversion rights, registration rights, commitments or agreements to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver, sell, repurchase or redeem or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of the Company,
or obligating the Company to grant, extend, accelerate the vesting and/or
repurchase rights of, change the price of, or otherwise amend or enter into any
such option, warrant, call, right, commitment or agreement. There are no
contracts, commitments, understandings, restrictions or agreements relating to
voting with respect to any equity security of any class of the Company, between
or among the Company and any of its shareholders and to the best knowledge of
the Company and the Company Shareholder, between or among any of the Company’s
shareholders. The issuance of all of the shares of the Company described in this
Section 4.02 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no shareholder of
the Company has any right to rescind or bring any claim against the Company for
failure to comply with Securities Act or states securities laws.

 

4.03. Authority. The Company and the Company Shareholder  have full power and
authority to enter into this Agreement and all agreements, instruments and other
documents to be executed and delivered in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) to
which the Company and the Company Shareholder  are a party and to perform their
respective obligations hereunder and thereunder. The execution and delivery of
this Agreement and each of the Transaction Documents by the Company and the
Company Shareholder  and the consummation by the Company and the Company
Shareholder  of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate or other action of the Company and the
Company Shareholder, and no other corporate or other proceedings on the part of
the Company and  the Company Shareholder  is necessary to authorize this
Agreement or the Transaction Documents or to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the valid and
legally binding obligation of the Company and the Company Shareholder and is
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally.

 



6

 

 

4.04. Subsidiaries and Investments. Except as set forth on Section 4.04 of the
Company Schedules, the Company does not own any capital stock or have any
interest in any corporation, partnership or other form of business organization.

 

4.05. No Undisclosed Liabilities; No Liabilities at Closing. Neither the Company
nor its subsidiaries have any liabilities or obligations (whether absolute,
accrued, contingent or otherwise) except (a) liabilities that are reflected and
reserved against on the most recent Company Financial Statements (as hereinafter
defined) that have not been paid or discharged since the date thereof and (b)
liabilities incurred since the date of the most recent Company Financial
Statements in the ordinary course of business consistent with past practice and
in accordance with this Agreement.  As of the Closing Date, the Company and its
subsidiaries shall have paid, compromised or otherwise satisfied all of their
outstanding debts, liabilities or other obligations (whether absolute, accrued,
contingent or otherwise) and shall have no further such debts, liabilities or
other obligations following the Closing.

 

4.06. Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of the Company, currently threatened
against the Company or any of its affiliates, that may affect the validity of
this Agreement or the Transaction Documents or the right of the Company to enter
into this Agreement and the Transaction Documents or to consummate the
transactions contemplated hereby or thereby. There is no Action pending or, to
the knowledge of the Company, currently threatened against the Company or any of
its affiliates, before any court or by or before any governmental body or any
arbitration board or tribunal, nor is there any judgment, decree, injunction or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator against the Company or any of its affiliates. Neither the Company
nor any of its affiliates is a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by the Company or any of its affiliates
relating to the Company currently pending or which the Company or any of its
affiliates intends to initiate.

 

4.07. Title To Assets. The Company and its subsidiaries have good and marketable
title to all of their assets and properties now carried on their books,
including those reflected in the balance sheet contained in the most recent
Company Financial Statements, free and clear of all liens, claims, charges,
security interests or other encumbrances, except as described in the balance
sheet included in the most recent Company Financial Statements or on any
Exhibits attached hereto. The Company and its subsidiaries do not own or lease
any real property.

 

4.08. Contracts and Undertakings. Except as set forth in its SEC filings, the
Company and its subsidiaries have no operations and are not subject to any
contracts and undertakings, including any agreements, leases, commitment or
licenses.

 

4.09. Financial Statements; SEC Filings.

 

4.09(a) The Company’s consolidated financial statements (the “Company Financial
Statements”) contained in its periodic reports filed with the Securities and
Exchange Commission (the “SEC”) have been prepared in accordance with generally
accepted accounting principles applicable in the United States of America (“U.S.
GAAP”) applied on a consistent basis throughout the periods indicated, except
that those Company Financial Statements that are not audited do not contain all
footnotes required by U.S. GAAP. The Company Financial Statements fairly present
the financial condition and operating results of the Company as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Company Financial Statements, the
Company has no material liabilities (contingent or otherwise). The Company is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. The Company maintains a standard system of accounting established
and administered in accordance with U.S. GAAP.

 

4.09(b). The Company has timely made all filings with the SEC that it has been
required to make under the Securities Act and the Exchange Act ( the “Public
Reports”). Each of the Public Reports has complied in all material respects with
the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.
There is no event, fact or circumstance that would cause any certification
signed by any officer of the Company in connection with any Public Report
pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any
respect. There is no revocation order, suspension order, injunction or other
proceeding or law affecting the trading of the Company’s Common Stock.

 



7

 

 

4.10. Consents and Approvals; No Conflict. Except for applicable requirements of
federal securities laws and state securities or blue-sky laws, no filing with,
and no permit, authorization, consent or approval of, any third party, public
body or authority is necessary for the consummation by the Company of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by the Company or the Company Shareholder, nor the
consummation by the Company or the Company Shareholder of the transactions
contemplated hereby, nor compliance by the Company or the Company Shareholder
with any of the provisions hereof, will (a) conflict with or result in any
breach of any provisions of the Articles of Incorporation or Bylaws of the
Company, (b) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, contract,
agreement or other instrument or obligation to which the Company or the Company
Shareholder is a party or by which they any of their properties or assets may be
bound or (c) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company, or any of their properties or assets,
except in the case of clauses (b) and (c) for violations, breaches or defaults
which are not in the aggregate material to the Company or the Company
Shareholder.

 

4.11. Absence of Material Changes. Since July 31, 2011, there has not been:

 

(a) Any sale, lease, transfer, license or assignment of any assets, tangible or
intangible, of the Company or its subsidiaries;

 

(b)  Any damage, destruction or property loss, whether or not covered by
insurance, affecting adversely the properties or business of the Company or its
subsidiaries;

 

(c)  Any declaration or setting aside or payment of any dividend or distribution
with respect to the shares of capital stock of the Company or its subsidiaries
or any redemption, purchase or other acquisition of any such shares;

 

(d)  Any subjection to any lien on any of the assets, tangible or intangible, of
the Company or its subsidiaries;

 

(e)  Any incurrence of indebtedness or liability or assumption of obligations by
the Company or its subsidiaries;

 

(f)  Any waiver or release by the Company or its subsidiaries of any right of
any material value;

 

(g)  Any compensation or benefits paid to officers or directors of the Company
or its subsidiaries

 

(h)  Any change made or authorized in the Certificate of Incorporation or Bylaws
or other organizational documents of the Company or its subsidiaries;

 

(i)  Any undisclosed loan to, or other transaction with, any officer, director
or stockholder of the Company or its subsidiaries giving rise to any claim or
right of the Company or its subsidiaries against any such person or of such
person against the Company or its subsidiaries; or

 

(j)  Any material adverse change in the condition (financial or otherwise) of
the properties, assets, liabilities or business of the Company or its
subsidiaries.

 

4.12. Legal Compliance,

 

4.12(a). The Common Stock of the Company is registered under Section 12(g) of
the Exchange Act. The Company has filed all reports and other material required
to be filed by it with the SEC pursuant to Section 15(d) of the Exchange Act.

 

4.12(b). The currently outstanding shares of the Company’s Common Stock (i) were
issued pursuant to the Registration Statement or valid exemptions from
registration under the Securities Act pursuant to Regulation D promulgated
thereunder and (ii) are duly authorized, validly issued, fully paid and
nonassessable.

 

8

 



 

4.12(c). To the best knowledge of the Company, after due investigation, no claim
has been filed against the Company or its subsidiaries alleging a violation of
any applicable laws and regulations of foreign, federal, state and local
governments and all agencies thereof. The Company and its subsidiaries hold all
of the material permits, licenses, certificates or other authorizations of
foreign, federal, state or local governmental agencies required for the conduct
of their business as presently conducted.

 

4.13. Books, Financial Records and Internal Controls. All the accounts, books,
registers, ledgers, minutes of the board of directors and financial and other
records of whatsoever kind of the Company and its subsidiaries have been fully,
properly and accurately kept and completed; there are no material inaccuracies
or discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
the Company and its subsidiaries . The Company and its subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

4.14. Employee Benefit Plans. The Company and its subsidiaries do not have, and
has never maintained, any “Employee Benefit Plans” as defined in the U.S.
Employee Retirement Income Security Act of 1974 or similar plans under any
applicable laws.

 

4.15. Taxes and Returns. The Company and each of its subsidiaries have duly and
timely filed all returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated and employment tax returns
and reports and information returns and reports, including information returns
on Internal Revenue Service Form 5471, Information Return of U.S. Persons With
Respect to Certain Foreign Corporations, and information reports concerning
interests in foreign bank and financial accounts on TD F 90-22.1, Report of
Foreign Bank and Financial Accounts) (“Returns”) required pursuant to applicable
law to be filed with any taxing or other governmental authority. All such
Returns are accurate, complete and correct in all material respects, and the
Company and each of its subsidiaries has duly and timely paid all Taxes due with
respect to such Returns and has duly and timely paid all Taxes imposed on or
assessed against the Company or such subsidiary. In addition, adequate
provisions have been and are reflected in the Company Financial Statements for
all current taxes and other charges to which the Company or any of its
subsidiaries is subject and which are not currently due and payable. None of the
Returns of the Company or any of its subsidiaries have been audited by the
Internal Revenue Service or any other taxing or other governmental authority.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any of its subsidiaries for
any period, nor of any basis for any such assessment, adjustment or contingency.
The Company and each of its subsidiaries have duly and timely withheld or
collected all Taxes required to be withheld or collected from any payments made
(or deemed made) , and has duly and timely paid the same to the proper taxing or
other governmental authority. For purposes of this Agreement, the term “Tax”
(and, with correlative meaning, “Taxes” and “Taxable”) means (x) any and all
taxes, fees, assessments, or charges of any kind whatsoever imposed by a taxing
or other governmental authority, including, without limitation, any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever
imposed by a taxing or other governmental authority, together with any interest
or any penalty, addition to tax or additional amount with respect thereto or
relating to any Return, (y) any liability for the payment of any amounts of the
type described in (x) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any taxable period or as the result
of being a transferee of or successor to any other person, and (z) any liability
for the payment of any amounts of the type described in (x) or (y) as a result
of any express or implied obligation to indemnify any other person.

 



9

 

 

 

4.16 No Debt Obligations. Upon the Closing Date, the Company and its
subsidiaries will have no debt, obligations or liabilities of any kind
whatsoever other than with respect to the transactions contemplated hereby. The
Company and its subsidiaries are not guarantors of any indebtedness of any other
person, entity or corporation.

 

4.17. No Broker Fees.  No brokers, finders or financial advisory fees or
commissions will be payable by or to the Company or any of its affiliates with
respect to the transactions contemplated by this Agreement, and after the
Closing, the Company Shareholder will indemnify and hold Daifu and the Company
harmless against any liability or expense arising out of, or in connection with,
any such claim.

 

4.18 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or anticipated by the Company to arise, between
the Company and its subsidiaries and any accountants and/or lawyers formerly or
presently engaged by the Company and its subsidiaries. The Company and its
subsidiaries are current with respect to fees owed to their accountants and
lawyers.

 

4.19  Disclosure. This Agreement, the Company Schedules and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of the Company in connection with the transactions contemplated by this
Agreement do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 

4.20 Absence of Undisclosed Liabilities. Since the date of the filing of its
quarterly report on Form 10-Q for the quarter ended July 31, 2011, except as
specifically disclosed in the Public Reports (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) the Company and its subsidiaries have not incurred any
liabilities, obligations, claims or losses, contingent or otherwise, including
debt obligations, other than professional fees; (C) the Company and its
subsidiaries have not declared or made any dividend or distribution of cash or
property to their shareholders, purchased, redeemed or made any agreements to
purchase or redeem any shares of their capital stock, or issued any equity
securities other than with respect to transactions contemplated hereby; (D) the
Company and its subsidiaries have not made any loan, advance or capital
contribution to or investment in any person or entity; (E) the Company and its
subsidiaries have not discharged or satisfied any lien or encumbrance or paid
any obligation or liability (absolute or contingent), other than current
liabilities paid in the ordinary course of business; (F) the Company and its
subsidiaries have not suffered any substantial losses or waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of prospective business; and (G) except for the
Exchange, the Company and its subsidiaries have not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

4.21 Duly Authorized. The issuance of the Company Shares has been duly
authorized and, upon delivery to Daifu Shareholders, of certificates therefor in
accordance with the terms of this Agreement, the Company Shares will be validly
issued in compliance with all applicable U.S. federal and state securities and
corporate laws, fully paid, and nonassessable, will have the rights, preferences
and privileges specified, will be free of preemptive rights, and will be free
and clear of all liens and restrictions, other than restrictions on transfer
imposed by this Agreement and any applicable securities laws and the regulations
and rules promulgated thereunder.

 

4.22  No Integrated Offering. The Company does not have any registration
statement pending before the SEC or currently under the SEC’s review, and the
Company has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock which has not been disclosed in its
Public Reports.

 

4.23  Employees.

 

a. The Company and its subsidiaries have three employees which include all of
its officers and directors, who work on a full time or as needed basis.

 



10

 

 

b. Other than Chien Chih Liu, Michael Hon, Choi Choy and Chow Chu Keung, neither
the Company nor any of its subsidiaries have any officers or directors. No
director or officer of the Company or any such subsidiary is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other person that in any way adversely
affects or will materially affect (a) the performance of his duties as a
director or officer of the Company or such subsidiary or (b) the ability of the
Company or such subsidiary to conduct its business.

 

c. Exhibit A sets forth a true and complete list of every employment agreement,
commission agreement, employee group or individual medical, life, or disability
insurance plan or policy, and each deferred compensation, equity, phantom stock,
stock option, stock purchase, stock appreciation right or severance plan
sponsored by the Company or any of its subsidiaries now in effect or under which
the Company or such subsidiary has or might have any obligation, or any
understanding between Company or such subsidiary and any employee concerning the
terms of such employee’s employment (collectively, “Labor Agreements”). The
Company or such subsidiary has complied in all material respects with all Labor
Agreements and all applicable laws relating to employment or labor, and no
present or former employee, officer, director or manager of the Company or such
subsidiary has any claim against the Company or such subsidiary for any matter
under any Labor Agreement, except as set forth in Exhibit A.

 

4.24  Interested Party Transactions. Other than disclosed in the Company’s
Public Reports, no officer, director or principal stockholder of the Company or
any affiliate or “associate” (as such term is defined in Rule 405 as promulgated
by the SEC under the Securities Act) of any such person, has or has had, either
directly or indirectly, (1) an interest in any person which (a) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by the Company and its subsidiaries , or (b) purchases from or
sells or furnishes to, or proposes to purchase from, sell to or furnish the
Company and its subsidiaries any goods or services; or (2) a beneficial interest
in any contract or agreement to which the Company or any of its subsidiaries is
a party or by which it may be bound or affected.

 

4.25  Intellectual Property. Other than disclosed in the Company’s Public
Reports, the Company and its subsidiaries do not own, use or license any
Intellectual Property in their activities as presently conducted. For purposes
of this Agreement, “Intellectual Property” means all industrial and intellectual
property, including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

4.26  No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company and its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company has not provided to Daifu, or the Daifu Shareholders, any
material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement.

 

4.27  Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of the Company or
the Company Shareholder in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

 



11

 

 

4.28 Compliance with Laws. The Company and its subsidiaries has been and is in
compliance with, and has not received any notice of any violation of any,
applicable law, order, ordinance, regulation or rule of any kind whatsoever,
including without limitation the Securities Act, the Exchange Act, the
applicable rules and regulations of the SEC or the applicable securities laws
and rules and regulations of any state.

 

4.29  No Repurchase Requirements. There are no outstanding contractual
obligations (contingent or otherwise) of the Company and its subsidiaries to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, the Company and its
subsidiaries or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other person.

 

 V. COVENANTS AND AGREEMENTS OF THE PARTIES EFFECTIVE PRIOR TO CLOSING

 

5.01. Conduct of Business. Subject to the provisions hereof, from the date
hereof through the Closing, the Company shall, and shall cause each of its
subsidiaries to, (a) conduct its business in the ordinary course and in such a
manner so that the representations and warranties contained herein shall
continue to be true and correct in all material respects as of the Closing as if
made at and as of the Closing and (b) not enter into any material transactions
or incur any material liability not required or specifically contemplated
hereby, without first obtaining the written consent of Daifu. Without the prior
written consent of Daifu, except as required or specifically contemplated
hereby, the Company and its subsidiaries shall not undertake or fail to
undertake any action if such action or failure would render any of the Company’s
representations and warranties untrue in any material respect as of the Closing.

 

VI. CONDITIONS TO CLOSING

 

6.01. Conditions to Obligations of Daifu and Daifu Shareholders. The obligations
of Daifu and the Daifu Shareholders under this Agreement shall be subject to
each of the following conditions:

 

6.01(a). The Company shall have delivered or caused to be delivered the items
listed in Sections 1.03(a) and 1.03(b).

 

6.01(b). The representations and warranties of the Company and the Company
Shareholder contained herein shall be true in all material respects at the
Closing with the same effect as though made at such time, except for those
representations and warranties made as of a particular date which shall be true
and correct as of such date. The Company and the Company Shareholder shall have
performed in all material respects all of their respective obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to the
Closing.

 

6.01(c). As of the Closing Date, the Company shall be current in the filing of
all of its Public Reports.

 

6.01(d). No injunction or restraining order shall be in effect, and no action or
proceeding shall have been instituted and, at what would otherwise have been the
Closing, remain pending before a court to restrain or prohibit the transactions
contemplated by this Agreement.

 

6.01(e). All statutory requirements for the valid consummation by the Company of
the transactions contemplated by this Agreement shall have been fulfilled. All
authorizations, consents and approvals of, filings with and notices to any
governmental body, court, agency, official or authority and other persons
required to be obtained in order to permit consummation by the Company of the
transactions contemplated by this Agreement shall have been obtained.



6.01(f). There shall not be or exist any change, effect, event, circumstance,
occurrence or state of facts that has had, has or which reasonably could be
expected to have a Material Adverse Effect on the Company.

 

6.02. Conditions to Obligations of the Company. The obligations of the Company
under this Agreement shall be subject to the following conditions:

 

6.02(a). Daifu and/or the Daifu Shareholders shall have delivered or caused to
be delivered the items listed in Section 1.03(c).

 

6.02(b). The representations and warranties of Daifu and the Daifu Shareholders
contained herein shall be true in all material respects at the Closing with the
same effect as though made at such time, except for those representations and
warranties made as of a particular date which shall be true and correct as of
such date. Daifu and the Daifu Shareholders shall have performed in all material
respects all of their respective obligations and complied in all material
respects with all covenants and conditions required by this Agreement to be
performed or complied with by them at or prior to the Closing.

 

12

 



 

6.02(c). No injunction or restraining order shall be in effect, and no action or
proceeding shall have been instituted and, at what would otherwise have been the
Closing, remain pending before a court to restrain or prohibit the transactions
contemplated by this Agreement.

 

6.02(d). All statutory requirements for the valid consummation by Daifu and the
Daifu Shareholders of the transactions contemplated by this Agreement shall have
been fulfilled. All authorizations, consents and approvals of, filings with and
notices to any governmental body, court, agency, official or authority and other
persons required to be obtained in order to permit consummation by Daifu and the
Daifu Shareholders of the transactions contemplated by this Agreement shall have
been obtained.



6.02(e). There shall not be or exist any change, effect, event, circumstance,
occurrence or state of facts that has had, has or which reasonably could be
expected to have a Material Adverse Effect on Daifu.



 

VII. TERMINATION

 

7.01. Termination. This Agreement may be terminated at any time prior to the
Closing Date as follows:

 

(a) by mutual consent of Daifu and the Company;

 

(b) by either Daifu or the Company if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable; or

 

(c) by either Daifu or the Company if the Exchange shall not have been
consummated before November 30, 2011.

 

7.02. Effect of Termination. In the event of proper termination of this
Agreement by either Daifu or the Company as provided in Section 7.01, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto. In such event, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.

 

7.03. Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the consummation
of the transactions contemplated hereby and shall remain in full force and
effect after the Closing Date.

 

VIII. MISCELLANEOUS

 

8.01. Tax Treatment. The Exchange contemplated hereby is intended to qualify as
a so-called “tax-free” reorganization and/or incorporation under the provisions
of Section 368(a)(1)(B) and/or Section 351 of the Code. The parties hereto
acknowledge, however, that they each have been represented by their own tax
advisors in connection with this transaction; that neither has made any
representation or warranty to the other with respect to the treatment of such
transaction or the effect thereof under applicable tax laws, regulations, or
interpretations; and that no attorney’s opinion or private letter ruling has
been obtained with respect to the treatment of such transactions or the effects
thereof under the Code.

 

8.02 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier or mailed by registered or certified mail (postage prepaid and
return receipt requested) to the party to whom the same is so delivered, sent or
mailed at addresses set forth below:

 

 

13

 



 

If to the Company:

 

 Rotoblock Corporation



300 B Street

Santa Rosa, CA 95401

Attention: Renay Cude

Telephone: 707-578-5220

        Fax: 707-525-8692

 

with a copy to:

 

     Robert C. Laskowski
Attorney at Law
520 SW Yamhill, Suite 600
Portland, OR 97204-1329
Telephone: (503) 241-0780
Facsimile: (503) 227-2980

 

And a copy to the Company Shareholder at

 





Rotoblock Corporation

300 B Street 

Santa Rosa, CA 95401

Attention: Renay Cude

Telephone: 707-578-5220

Fax: 707-525-8692 

 

If to Daifu:

 

    daifuWaste Management Holding Limited
Attn. Chow Chu Keung
17/F., Universal House,

229-230 Gloucester Road
Causeway Bay, Hong Kong

    Fax: +852 28024418

 

 

with a copy to:

 

                Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attention: Mitchell S. Nussbaum, Esq.

Telephone: (212) 407-5199

Fax: (212) 504-3013

 

If to the Daifu Shareholders:

 

c/o Chow Chu Keung
17/F., Universal House,

229-230 Gloucester Road
Causeway Bay, Hong Kong

    Fax: +852 28024418

 

with a copy to Loeb & Loeb LLP at the address above.

 

 

14

 



 

8.03. Further Assurances. From time to time, at the other party’s request and
without further consideration, each of the parties will execute and deliver to
the others such documents and take such action as the other party may reasonably
request in order to consummate more effectively the transactions contemplated
hereby.

 

8.04. Parties in Interest; No Third Party Beneficiaries. Except as otherwise
expressly provided herein, all the terms and provisions of this Agreement shall
be binding upon, shall inure to the benefit of and shall be enforceable by the
respective heirs, beneficiaries, personal and legal representatives, successors
and assigns of the parties hereto. This Agreement shall not be deemed to confer
upon any person not a party hereto any rights or remedies hereunder.

 

8.05. Entire Agreement; Amendments. This Agreement, including the Schedules,
Exhibits and other documents and writings referred to herein or delivered
pursuant hereto, which form a part hereof, contains the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended only by a written instrument duly executed
by the parties or their respective successors or assigns.

 

8.06. Headings, Etc. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement. References to Sections and
Articles refer to sections and articles of this Agreement unless otherwise
stated.

 

8.07. Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

 

8.08. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

8.09. Governing Law; Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the New York without regard to its
conflict of laws doctrines. Any and all actions brought under this Agreement
shall be brought in the state and/or federal courts of the United States sitting
in the City and County of New York, NY, U.S.A and each party hereby waives any
right to object to the convenience of such venue.

 

8.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party's anticipated
benefits under this Agreement.

 

8.11 Separate Counsel. Each party hereby expressly acknowledges that it has been
advised to seek its own separate legal counsel for advice with respect to this
Agreement, and that no counsel to any party hereto has acted or is acting as
counsel to any other party hereto in connection with this Agreement.

 

8.12 Waiver. No waiver by any party of any default or breach by another party of
any representation, warranty, covenant or condition contained in this Agreement
shall be deemed to be a waiver of any subsequent default or breach by such party
of the same or any other representation, warranty, covenant or condition. No
act, delay, omission or course of dealing on the part of any party in exercising
any right, power or remedy under this Agreement or at law or in equity shall
operate as a waiver thereof or otherwise prejudice any of such party's rights,
powers and remedies. All remedies, whether at law or in equity, shall be
cumulative and the election of any one or more shall not constitute a waiver of
the right to pursue other available remedies.

 

8.13 Assignability. This Agreement (together with all other documents and
instruments referred to herein) shall not be assigned by operation of law or
otherwise, except as may be mutually agreed upon by the parties hereto.

 

8.14  Expenses. At or prior to the Closing, the parties hereto shall pay all of
their own expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of their respective counsel
and financial advisers.

 

 

15

 



 

    8.15     Publicity. Except as otherwise required by law or the rules of the
SEC, so long as this Agreement is in effect, neither Daifu nor the Company shall
issue or cause the publication of any press release or other public announcement
with respect to the transactions contemplated by this Agreement without the
written consent of the other party, which consent shall not be unreasonably
withheld.

 

  8.16 Indemnification; Remedies.

 

8.16(a) Survival.  All representations, warranties, covenants, and obligations
in this Agreement shall expire six (6) months following the date this Agreement
is executed, except for those relating to Taxes, which shall survive until sixty
(60) days after the expiration of the applicable statute of limitations period
(the “Survival Period”).  The right to indemnification, payment of damages or
other remedy based on such representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.

 

8.16(b) Indemnification by the Company Shareholder. From and after the execution
of this Agreement until the expiration of the Survival Period, the Company
Shareholder shall indemnify and hold harmless the Company, Daifu and the Daifu
Shareholders (collectively, the “Company Indemnified Parties”), from and against
any damages (“Damages”) arising, directly or indirectly, from or in connection
with:

 

(i) any breach of any representation or warranty made by the Company or the
Company Shareholder in this Agreement or any Transaction Document or in any
certificate delivered by the Company pursuant to this Agreement;

 

(ii) any breach by the Company or the Company Shareholder of any covenant or
obligation of the Company in this Agreement or any Transaction Document required
to be performed by the Company or the Company Shareholder on or prior to the
Closing Date or after the Closing Date; or

 

(iii) any and all losses, claims, damages, debts or liabilities (contingent or
otherwise) against the Company or any of its subsidiaries occurring or arising
out of any facts or circumstances on or prior to the Closing Date.

 

The amount of any and all Damages suffered by the Company Indemnified Parties
shall be recovered solely by the return to the Company Indemnified Parties of a
specified number of the warrants owned by the Company Shareholder (the “Returned
Warrants”), the amount of which shall be determined as follows: the aggregate
amount of the Damages suffered by the Company Indemnified Parties, divided by
the aggregate of (x) the market value of a share of the Common Stock to be
calculated using the average of the closing bid price as quoted on the Over the
Counter Bulletin Board (or such other public trading market on which the Common
Stock may be trading at such time) for the thirty (30) trading days immediately
prior to the date that such amount of Damages is determined by a court of
competent jurisdiction or pursuant to a binding settlement agreement among the
parties, plus (y) the then current exercise price of the Returned Warrants.

 

8.16(c) Breach by the Daifu Shareholders. Nothing in this Section 8.16 shall
limit the Company’s right to pursue any appropriate legal or equitable remedy
against any of the Daifu Shareholders with respect to any damages from and after
the execution of this Agreement, until the expiration of the Survival Period
arising, directly or indirectly, from or in connection with: (a) any breach by
such Daifu Shareholder of any representation or warranty made by such Daifu
Shareholder in this Agreement or in any certificate delivered by such Daifu
Shareholder pursuant to this Agreement or (b) any breach by such Daifu
Shareholder of any covenants or obligation in this Agreement required to be
performed by the Daifu Shareholder on or prior to the Closing Date or after the
Closing Date. All claims of the Company pursuant to this Section 8.16(c) shall
be brought by the Company Shareholder on behalf of the Company and those persons
who were stockholders of the Company immediately prior to the Closing Date.

 

[Signature Pages Follow] 

 



16

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as the date first above written.

 



  DAIFU SHAREHOLDERS:   THE COMPANY:           DAIFUMD (HOLDING) INC.   
ROTOBLOCK CORPORATION        By: /s/ Chien Chih Liu   By: /s/ Choy, Hon Choi
Michael   Name: Chien Chih Lie   Name: Choy, Hon Choi Michael   Title:  CEO  
Title:       Address:    COMPANY PRINCIPAL SHAREHOLDER   Number of Company
Shares to be received: 26,229,705   By: /s/ Chien Chih Liu       Name: Chien
Chih Liu   EVEREACH CAPITAL LIMITED       By: (illegible signature)       Name: 
      Title:       Address:        Number of Company Shares to be received:
5,447,752               /s/ Yin Jie       Name: YIN JIE       Address:       
Number of Company Shares to be received: 4,961,439               /s/ Choy, Hon
Choi Michael       Name: CHOY, HON CHOI MICHAEL       Address:        Number of
Company Shares to be received: 8,371,9954               /s/ Chow Chu Keung      
Name: CHOW CHU KEUNG        Address:        Number of Company Shares to be
received: 2,151,114               /s/ Priscilla Marilyn Lu       Name: PRISCILLA
MARILYN LU       Address:        Number of Company Shares to be received:
555,126               American Pacific Medical Group Limited       By: /s/ Choy,
Hon Choi Michael       Name: CHOY, HON CHOI MICHAEL       Title:       Address: 
      Number of Company Shares to be received: 2,914,412               /s/ Choi
Lai Fong       Name: Choi Lai Fong       Address:        Number of Company
Shares to be received: 5,204,307               Abundant Wise Limited       By:
/s/ Priscilla Marilyn Lu       Name:        Title:       Address:        Number
of Company Shares to be received: 2,775,630               /s/ Choi Carrie Lai
Kyin       Name: Choi Carrie Lai Kyin       Address:        Number of Company
Shares to be received: 5,204,307               Legitimate Gain Investments
Limited       By: /s/ Choi Lai Fong       Name:        Title:       Address:   
    Number of Company Shares to be received: 1,202,195               s/ Lam Pui
Wa       Name: Lam Pui Wa       Address:        Number of Company Shares to be
received: 2,126,827               /s/ Dongnu Liu       Name: Liu Dongnu      
Address: 21-8 Cox Blvd. Markham ON Canada L3R       Number of Company Shares to
be received: 1,484,962               /s/ Chong Freddy Goman Yu Ting       Name:
Chong Freddy Goman Yu Ting       Address:        Number of Company Shares to be
received: 1,063,899               /s/ Li Jing       Name: Li Jing      
Address:        Number of Company Shares to be received: 943,714              
/s/ Jason Wright       Name: Jason Wright       Address:        Number of
Company Shares to be received: 462,605               /s/ Zhang Meng       Name:
Zhang Meng       Address:        Number of Company Shares to be received:
277,563               /s/ Hans Jurgen Mayer       Name: Hans Jurgen Mayer      
Address:        Number of Company Shares to be received: 271,523              
/s/ Hau Chi Hung       Name: Hau Chi Hung       Address:        Number of
Company Shares to be received: 242,868               /s/ Chen Yi An       Name:
Chen Yi An       Address:        Number of Company Shares to be received:
173,477               /s/ Jiang Chun Yong       Name: Jiang Chun Yong      
Address:        Number of Company Shares to be received: 138,782              
/s/ Yang Hai       Name: Yang Hai       Address:        Number of Company Shares
to be received: 138,782               /s/ Lam Po Yee Vicky       Name: Lam Po
Yee Vicky       Address:        Number of Company Shares to be received: 173,477
              /s/ Shi Yan Jun       Name: Shi Yan Jun       Address:       
Number of Company Shares to be received: 117,964               /s/ Wang Jiao Di
      Name: Wang Jiao Di       Address:        Number of Company Shares to be
received: 104,086               /s/ Zhang Bo       Name: Zhang Bo      
Address:        Number of Company Shares to be received: 97,147              
/s/ Ding Bao Qiang       Name: Ding Bao Qiang       Address:        Number of
Company Shares to be received: 97,147               /s/ Chinin Tana       Name:
Chinin Tana       Address:        Number of Company Shares to be received:
69,363               /s/ Zhang Xue Qing       Name: Zhang Xue Qing      
Address:        Number of Company Shares to be received: 173,477              
/s/ Zhu Tao Hong       Name: Zhu Tao Hong       Address:        Number of
Company Shares to be received: 62,452               s/ Zhang Jing       Name:
Zhang Jing       Address:        Number of Company Shares to be received: 58,982
              /s/ Simon Shah       Name: Simon Shah       Address:        Number
of Company Shares to be received: 56,878               /s/ Xu Shou Xiu      
Name: Xu Shou Xiu       Address:        Number of Company Shares to be received:
55,513               /s/ Ouyang Yun Jiao       Name: Ouyang Yun Jiao      
Address:        Number of Company Shares to be received: 83,269              
/s/ Shi Lei       Name: Shi Lei       Address:        Number of Company Shares
to be received: 83,269               /s/ Gong Hong Liang       Name: Gong Hong
Liang       Address:        Number of Company Shares to be received: 104,086    
          /s/ He Ping       Name: He Ping       Address:        Number of
Company Shares to be received: 34,695               /s/ Yang Shi Chunm      
Name: Yang Shi Chun       Address:        Number of Company Shares to be
received: 34,695               /s/ Zhao Na       Name: Zhao Na       Address:   
    Number of Company Shares to be received: 31,226               /s/ Wang Ying
      Name: Wang Ying       Address:        Number of Company Shares to be
received: 20,815                    



 



17

 

 

 

 

SCHEDULE I

 

Post-Closing Officers and Directors of the Company

 

Name   Age   Position Michael Hon Choi Choy     58   Director Chow Chu Keung    
46   Chief Financial Officer, Director Chien Chih Liu     39   Chief Executive
Officer, Director Freddy Goman Yu Ting Chong     36   President Jie Yin     47  
Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



18

 

 



 

EXHIBIT A



  

Employment Agreements

 



 

Name              Title

 

              Chien Chih Liu Chief Executive Officer





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19

 

